Citation Nr: 0202519	
Decision Date: 03/19/02    Archive Date: 03/25/02

DOCKET NO.  98-20 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease and hypertension, to include as secondary to service-
connected post-traumatic stress disorder.

2.  Entitlement to a higher initial rating for post-traumatic 
stress disorder, evaluated as 10 percent disabling prior to 
May 22, 1999.

3.  Entitlement to a higher rating for post-traumatic stress 
disorder, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse
ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from March and December 1998 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky. 


FINDINGS OF FACT

1.  The veteran's coronary artery disease and hypertension 
have not been demonstrated be related to service or to the 
veteran's service-connected post-traumatic stress disorder.

2.  Prior to May 22, 1999, the veteran's service-connected 
post-traumatic stress disorder had been manifested by mild 
symptoms of irritability, depression and anxiety, resulting 
in no more than mild impairment of social and industrial 
adaptability.

3.  From May 22, 1999 the veteran's service-connected post-
traumatic stress disorder had been manifested by moderate 
symptoms of irritability, nightmares and anxiety, resulting 
in no more than moderate impairment of social and industrial 
adaptability.



CONCLUSIONS OF LAW

1.  Coronary artery disease and hypertension were not 
incurred in or aggravated by active service, may not be 
presumed to have been incurred in service, and are not 
proximately due to or the result of the veteran's service-
connected post-traumatic stress disorder.  38 U.S.C.A. § 1110 
(West Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) 
(2001).

2.  The criteria for a higher initial rating in excess of 10 
percent for post-traumatic stress disorder, prior to May 22, 
1999, have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.132, Diagnostic Code 9411 (effective prior to 
November 7, 1996); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(effective from November 7, 1996).

3.  The criteria for a staged rating in excess of 30 percent 
for post-traumatic stress disorder, from May 22, 1999, have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (effective prior to November 7, 
1996); 38 C.F.R. § 4.130, Diagnostic Code 9411 (effective 
from November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)).  The law provides 
that the VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate 
his/her claim for a benefit under a law administered by VA.  
See 38 U.S.C.A. § 5103A (West Supp. 2001).  The Act is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  38 U.S.C. 
§ 5107.  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C. § 5103A.

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  The amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), apply to any claim to reopen a finally 
decided claim received on or after August 29, 2001.  VA has 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  

The Board finds that the veteran was provided adequate notice 
as to the information and evidence needed to substantiate his 
claim for service connection for coronary artery disease and 
hypertension secondary to service-connected post-traumatic 
stress disorder, and to substantiate his claim for higher 
initial ratings for post-traumatic stress disorder.  The 
Board concludes the discussions in the rating decisions, the 
statements of the case (SOC), the supplemental statements of 
the case (SSOC), and the letters sent to the veteran informed 
him of the information and evidence needed to substantiate 
the claims and complied with the VA's notification 
requirements.  The RO also supplied the veteran with the 
applicable laws and regulations in the statements of the 
case.  The VA has no outstanding duty to inform.

The Board is unaware of any additional relevant evidence that 
is available and the veteran has not indicated that there is 
any additional relevant evidence extant that is obtainable.  
The Board concludes that all reasonable efforts have been 
made by VA to obtain evidence necessary to substantiate the 
veteran's claims.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  In the 
circumstances of this case, a remand to have the RO apply the 
new act would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on the VA with 
no benefit flowing to the veteran are to be avoided).  The VA 
has satisfied its obligation to notify and assist the veteran 
in this case.  Further development and further expending of 
VA resources is not warranted.  Taking these factors into 
consideration, there is no prejudice to the veteran in 
proceeding to consider the matters before the Board.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

I.  Service Connection for Cardiac Disease

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If not 
shown in service, service connection may be granted for 
cardiovascular disease, including hypertension, if shown 
disabling to a compensable degree within one year of 
separation from service.  38 C.F.R. §§ 3.307, 3.309.  Service 
connection may be established when the evidence shows that a 
particular disability is proximately due to or the result of 
a disability for which service connection has already been 
established.  38 C.F.R. § 3.310(a).  Service connection under 
§ 3.310(a) is also warranted for additional disability due to 
aggravation of a non service-connected disability by a 
service-connected disability.  Allen v. Brown, 7 Vet. 
App. 439 (1995).

The veteran claims that he is entitled to service connection 
for coronary artery disease and hypertension as secondary to 
his service-connected post-traumatic stress disorder.  At a 
June 1999 hearing before a hearing officer the veteran 
testified that a physician had told him that his coronary 
artery disease and hypertension had been caused by, or made 
worse by, his post-traumatic stress disorder.  The veteran 
asserted that he would provide a letter from that physician.

The veteran's service medical records reveal no diagnoses of 
coronary artery disease or hypertension.  All blood pressure 
readings in the veteran's service medical records were within 
normal limits.  The November 1967 discharge examination 
report indicates that the veteran had a normal cardiac 
series.

The veteran submitted a September 1999 letter from a private 
physician, R.E.G., M.D.  Dr. R.E.G. stated that the veteran 
was currently under his care.  He further stated that recent 
psychiatric literature revealed an association between 
depression and post-traumatic stress disorder with coronary 
artery disease and hypertension.  He believed that the 
veteran's post-traumatic stress disorder and depression might 
have played a key role in the veteran's development of 
hypertension and coronary artery disease.

A June 1999 letter from a VA physician states that the 
veteran was presently under her care for hypertension and 
heart disease, and that post-traumatic stress disorder was 
likely a factor in those conditions.

The veteran was examined by a VA physician in March 2000.  
The examiner noted that she had reviewed the veteran's claims 
file, including the letters from the VA physician and from 
Dr. R.E.G. who stated that the veteran's post-traumatic 
stress disorder was a likely factor in the veteran's 
development of hypertension and heart disease.  The VA 
examiner noted that post-traumatic stress disorder was not 
currently a recognized risk factor for hypertension or 
coronary artery disease, according to the American Heart 
Association or the American College of Cardiology.  
Additionally, she noted that the veteran stated that he only 
experienced chest pain with physical exertion, and not during 
symptoms of post-traumatic stress disorder, which the veteran 
indicated were nightmares, insomnia, and anxiety.  The 
examiner stated that the veteran had several risk factors 
which did cause or aggravate his hypertension and coronary 
artery disease, including his sex, race, and obesity.

The veteran was again afforded a VA examination in January 
2001.  The examiner noted that the veteran developed 
hypertension after military service and that it was most 
likely essential in etiology.  The examiner then stated that 
there was no evidence that post-traumatic stress disorder 
caused the veteran's hypertension, although it could be 
aggravating his blood pressure control, as well as his 
possible coronary artery disease.  The examiner then went on 
to state that if a more definitive opinion regarding the 
veteran's chest pain was necessary, consideration should be 
given to asking his treating physicians to provide evidence 
of the veteran's prior cardiovascular workup or discuss 
further cardiac testing with the veteran, including possible 
coronary angiography.  This VA examiner submitted an addendum 
to his January 2001 examination report in July 2001.  The 
examiner stated that the veteran was regularly seen at a 
Mental Health Clinic (MHC) and a review of the MHC records 
revealed no objective evidence that the veteran's mental 
health condition had worsened his cardiac condition.  

Initially, the Board notes that coronary artery disease and 
hypertension were not shown in service or for many years 
after discharge from service.  Since coronary artery disease 
and hypertension were not shown within a year of separation 
from service, the veteran is not entitled to service 
connection for those disabilities on a presumptive basis.  
38 C.F.R. § 3.307, 3.309.  The medical evidence does not 
indicate, and the veteran does not claim, that the veteran 
developed either coronary artery disease or hypertension as a 
result of service on a direct basis.  38 C.F.R. § 3.303.

The veteran's private physician did state that the veteran's 
post-traumatic stress disorder might have played a key role 
in the veteran's development of hypertension and coronary 
artery disease.  In addition a VA physician stated in January 
1999 that the veteran's post-traumatic stress disorder was 
likely a factor in the veteran's hypertension and heart 
disease.  Finally, the Board notes that a January 2001 VA 
examiner indicated that while there was no evidence that the 
veteran's post-traumatic stress disorder caused the veteran's 
hypertension, it could be aggravating his blood pressure 
control, as well as his possible coronary artery disease.  
However, the Board finds that the most probative medical 
evidence of record indicates that the veteran's hypertension 
and coronary artery disease were not caused by and are not 
aggravated by the veteran's service-connected post-traumatic 
stress disorder.  The Board notes that the January 2001 
examiner, after a review of his earlier examination report as 
well as a review of additional VA medical records came to the 
conclusion in his July 2001 addendum that the veteran's 
hypertension and his coronary artery disease were not 
aggravated by the his post-traumatic stress disorder.  Since 
this VA examiner's final opinion was based on additional 
review and additional medical records, the Board finds that 
the July 2001 opinion of no relationship whatsoever between 
the veteran's post-traumatic stress disorder and his 
hypertension/coronary artery disease is more probative than 
this VA physician's earlier opinion that there was possible 
aggravation.  Furthermore, the most probative report of 
record is the March 2000 VA examination report.  This report 
was based on an examination of the veteran, and examination 
of the veteran's medical records, and a review of the current 
medical studies.  After reviewing all this information, the 
March 2000 VA examiner stated that it was his opinion that 
the veteran's post-traumatic stress disorder was not a risk 
factor in the veteran's hypertension and coronary artery 
disease.  She further noted that the veteran reported that 
his coronary symptoms were related to his physical exertion 
and not during his symptoms of post-traumatic stress 
disorder.  Since the March 2000 and July 2001 VA opinions 
were based on both a review of the record, an examination of 
the veteran, and since the March 2000 report was also based 
on a review of the current medical literature, the Board 
finds these opinions to be of more probative value than the 
earlier medical opinions.  The earlier medical opinions did 
not provide detailed reasons and bases for the opinions that 
the veteran's hypertension and coronary artery disease might 
be caused or aggravated by his service-connected post-
traumatic stress disorder and did not indicate that the 
veteran's medical history had been reviewed in the formation 
of the opinions.  Accordingly, the Board finds that the 
preponderance of the evidence is against service connection 
for coronary artery disease and hypertension as secondary to 
service-connected post-traumatic stress disorder.  

II.  Increased Rating - Post Traumatic Stress Disorder

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2001) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected post-traumatic stress disorder at issue.  
The Board is of the opinion that this case presents no 
evidentiary considerations which would warrant an exposition 
of remote clinical histories and findings pertaining to the 
veteran's service-connected post-traumatic stress disorder, 
except as reported below.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2001).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2001).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  

The veteran maintains that he is entitled to higher initial 
ratings for post-traumatic stress disorder.  By rating action 
in March 1998, the veteran was granted service connection and 
a 10 percent rating for his post-traumatic stress disorder.  
Service connection was awarded effective from March 27, 1996.  
In an August 1999 hearing officer decision, the veteran's 
rating for post-traumatic stress disorder was increased from 
10 percent to 30 percent, effective from May 22, 1999.

On VA examination in April 1996 the examiner noted that the 
veteran did not have the symptoms sufficient to warrant a 
diagnosis of post-traumatic stress disorder.  The examiner 
noted that the veteran had been employed on a full time basis 
since his release from military service and that the veteran 
had an ongoing social and intimate relationship with his 
girlfriend.  On examination the veteran interviewed well and 
maintained good eye contact.  He stated that he had feelings 
of wanting to be alone some of the time.  He reported 
difficulty making friends, feeling intermittently depressed, 
and having some sleep disturbance.  The veteran did not 
change his affect, become angry, irritable or hostile while 
discussing his Vietnam service.  He did not become tearful or 
distracted when discussing his military experience.  He did 
not demonstrate any psychotic processes and he appeared to be 
reasonably well grounded in reality.  The veteran admitted to 
episodes of mild suspiciousness from time to time.  The 
veteran denied current hostility, or suicidal or homicidal 
ideation.  The veteran's cognitive functioning appeared to be 
grossly intact. He could answer questions of memory and 
concentration appropriately.  He could answer hypothetical 
questions of social judgment appropriately.  The veteran 
seemed to have some insight into his current situation.  No 
cognitive deficits were identified.  The diagnoses included 
alcohol abuse and dependence, in brief remission.

VA mental health clinic records dated in March and April 1996 
indicate complaints of nightmares.  The veteran was noted to 
have mild post-traumatic stress disorder on one occasion, and 
very mild post-traumatic stress disorder on another occasion.

On VA examination in December 1997 the veteran complained of 
depression, angry feelings, flashbacks, nightmares, guilt, 
and irritability.  Objectively, the veteran was cleanly 
dressed and cooperative.  He was mildly withdrawn and maybe a 
little anxious, but he was forward in giving his answers.  He 
was not terribly pressured.  He did not show hostility during 
the examination.  However, he admitted that sometimes he got 
jittery and irritable with the smallest things.  The 
veteran's memory was fairly good.  He had very mild 
difficulty recollecting some of the incidents that happened 
in Vietnam.  He had no hallucinations, delusions, psychotic 
disproportion, or suicidal thoughts.  His mood was mildly, if 
anything, dysphoric.  The veteran's wife admitted that the 
veteran still had problems in his relationship with her.  She 
noted that the veteran was moody and stayed to himself a lot.  
The veteran's medical history indicated that the veteran had 
gone to group counseling a couple of times.  The veteran 
stated that he had to drop out from the counseling group 
meetings because they kept bringing up his Vietnam 
experiences and he could not handle it.  The diagnoses 
included mild post-traumatic stress disorder.

An October 1998 VA outpatient treatment record indicates that 
the veteran was sleeping better and having fewer panic 
attacks.  The veteran denied being depressed.  He denied 
suicidal and homicidal ideation.

At his June 1999 RO hearing the veteran testified that he was 
taking two medications for treatment of his post-traumatic 
stress disorder.  The veteran stated that he occasionally 
went to the VA mental hygiene clinic for individual therapy 
for his post-traumatic stress disorder.  He reported that he 
got angry and lost his temper easily.  He also reported that 
he had had thoughts of suicide and that he kept loaded guns 
around the house.  The veteran stated that he had flashbacks 
of Vietnam.  He testified that he avoided crowds and that he 
was hypervigilant.

On VA examination on May 22, 1999, the veteran complained of 
problems with irritability.  He said that he frequently 
snapped at people and that this had caused problems for him 
at work.  He also reported being nervous all the time.  He 
stated that sometimes he had to take a break at work because 
he felt that he was about to lose control of the machine he 
used.  The veteran indicated that he got more nervous when he 
was around many people.  The veteran also indicated that he 
had frequent crying spells.  The spells were most common when 
he was watching television and the crying spells could be 
triggered by any movie or show that was very emotional.  The 
veteran stated the he did not watch Army pictures because 
that triggered too many memories of Vietnam.  He reported 
increasing trouble with insomnia.  He stated that his 
nightmares of Vietnam had become more frequent.  The veteran 
indicated that on days following nightmares he would be 
especially irritable with people at work.  Additionally, the 
veteran described having a loss of interest in usual 
activities and an inability to experience pleasure.  He 
stated that he used to be an avid fisherman but that he no 
longer took pleasure in that.  

Objectively, the veteran was casually dressed and presented 
with good hygiene.  He was pleasant and cooperative 
throughout the interview.  The veteran was soft-spoken and 
sometimes difficult to hear.  The veteran described his mood 
as pretty good, but a little nervous.  His affect was 
blunted.  His attention was good throughout the examination.  
His concentration was fair.  The veteran was somewhat 
hesitant and slow when spelling backwards.  The veteran was 
alert and fully oriented.  He denied any visual 
hallucinations or auditory hallucinations.  The veteran did 
not express any delusional thoughts but he did express 
paranoid ideation.  The veteran was unable to correctly 
respond to any similarity items of stating how an orange and 
a banana are alike or similar.  The veteran's long term 
memory was intact.  His short-term memory was fair, as he was 
able to recall three common items after a five-minute delay, 
but he was hesitant and unsure of his answers.  The veteran 
stated that he did have some suicidal thoughts, especially 
when he got very depressed.  He denied any homicidal 
ideations.  The diagnoses included post-traumatic stress 
disorder.  The examiner noted that the veteran's post-
traumatic stress disorder resulted in moderate symptoms and 
that his current global assessment of functioning (GAF) score 
was 55.  The examiner went on to state that the veteran's 
principal symptoms were nervousness, anxiety, crying 
episodes, nightmares about Vietnam, and irritability.  The 
examiner noted that it was impossible to fully distinguish 
between symptoms that were caused by the veteran's post-
traumatic stress disorder and those caused by his alcoholism.  
The examiner stated that all of the veteran's reported 
symptoms could have been caused or aggravated by his 
alcoholism.  

The veteran was afforded a VA examination in December 2000.  
The veteran's primary complaints were that he got angry with 
his co-workers, fought verbally with them, and that this had 
been increasing in the past two to three months.  He also had 
dreams two or three times a week in which he re-experienced 
many of the traumas of Vietnam.  He reported screaming in 
bed, thrashing in bed, and waking up in a cold sweat with his 
heart pounding.  Because of that his wife no longer slept 
with him.  The veteran indicated that he had experienced a 
marked decrease in interest, especially getting up in the 
morning and going to work.  He had not lost any time from 
work due to post-traumatic stress disorder.  He reported 
using his annual leave when he did not feel like going to 
work.  The veteran indicated that he received VA outpatient 
treatment and that he took medication for treatment of his 
post-traumatic stress disorder.

On objective examination the veteran was fully oriented and 
he spoke in a slow but calm manner, without evidence of 
hypervigilence.  There was no impairment of thought process 
or communication. There was no evidence of delusions or 
hallucinations.  Although the veteran indicated that he was 
frequently irritable and getting into arguments with co-
workers, there was no evidence of inappropriate behavior in 
any way during the course of the examination.  The veteran 
had experienced no homicidal or suicidal thoughts or any 
plans in recent years.  He maintained his personal hygiene 
and other basic activities of daily living.  The veteran was 
fully oriented to person, place, and time.  There was no 
objective evidence of memory loss or impairment, although the 
veteran complained that he forgot where he laid objects.  
There was no evidence of obsessive or ritualistic behavior 
which interfered with his routine activities.  His flow of 
speech was somewhat slow, but with full affect, without 
irrelevancies or illogicality.  There was no evidence of 
panic attacks, although he called the dreams that he 
experienced "panic" since he woke up in a cold sweat with 
his heart pounding.  The veteran's mood was mildly depressed, 
without evidence of anxiety.  There veteran occasionally 
sighed, and he described a decrease in interests.  There 
appeared to be no impaired impulse control, despite his anger 
with co-workers.  The veteran reported that he had remained 
out of group therapy for post-traumatic stress disorder 
because of worsening of symptomatology in the context of such 
group therapy.  The veteran experienced decreased interest 
and participation in significant activities and was at least 
moderately detached and estranged from others, with the 
exception of his wife.  He had irritability and outbursts of 
anger with both his former wife and with his co-workers.  The 
duration of symptoms was more than a month with clinically 
significant distress, especially in social functioning with 
some impairment of his occupational functioning and his anger 
with the co-workers.  The veteran showed a moderate 
depressive affect.  He showed diminished interest and 
pleasure in activities, and fatigue or loss of energy nearly 
everyday, but did not meet other criteria for active 
depression at that time.  The diagnoses included post-
traumatic stress disorder and major depression.  The 
veteran's GAF score was noted to be 60.

The Board notes that the regulations with respect to 
evaluating mental disorders were amended effective November 
7, 1996.  The RO has properly considered both the former 
version of these regulations as well as the amended version.  
Since his appeal was pending at the time the applicable 
regulations were amended, subsequent to November 7, 1996 the 
veteran is entitled to have whichever set of regulations--old 
or new--provide him with a higher rating.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); VAOPGCPREC 3-2000.

A.  Increase in Excess of 10 Percent Prior to May 22, 1999

As noted above, the veteran was granted service connection 
and a 10 percent rating for post-traumatic stress disorder 
effective from March 27, 1996.  Accordingly, for the period 
from March 27, 1996 to November 7, 1996 the Board must 
consider whether or not the veteran was entitled to a rating 
in excess of 10 percent with consideration of only the rating 
criteria then in effect.  Under the then applicable rating 
criteria, a 10 percent evaluation contemplates emotional 
tension or other evidence of anxiety productive of mild 
social and industrial impairment.  To obtain the next higher 
rating of 30 percent, definite impairment in the ability to 
establish or maintain effective or favorable relationships 
with people would have to be shown.  By reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in definite 
industrial impairment.  A 50 percent evaluation for post-
traumatic stress disorder contemplates that the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired and by reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  A 70 percent evaluation contemplates 
that the ability to establish and maintain effective or 
favorable relationships with people is severely impaired and 
the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  A 100 percent evaluation 
contemplates that the attitudes of all contacts except the 
most intimate are so adversely affected as to result in 
virtual isolation in the community; there are totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior; or 
the veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 
(effective prior to November 7, 1996).  

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms in the 
regulation were "quantitative" in character, and invited 
the Board to "construe" the term "definite" in a manner 
that would quantify the degree of impairment.  In a precedent 
opinion dated November 9, 1993, the General Counsel of VA 
concluded that "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  It represents 
a degree of social and industrial inadaptability that is 
"more than moderate but less than rather large."  
VAOPGCPREC 9-93.

The medical evidence prior to November 7, 1996 consisted of 
an April 1996 VA examination report and of VA outpatient 
treatment records from March and April 1996.  The April 1996 
VA examiner did not find the veteran to have any symptoms 
related to post-traumatic stress disorder.  The veteran was 
noted to have nightmares due to post-traumatic stress 
disorder on VA outpatient treatment in March and April 1996.  
However, these records note that the veteran's post-traumatic 
stress disorder was from very mild to mild in severity.  
Accordingly, the Board finds that prior to November 7, 1996 
the veteran's post-traumatic stress disorder symptoms were at 
most mild in nature as contemplated by a 10 percent rating.  
The veteran did not meet the criteria for a rating in excess 
of 10 percent for post-traumatic stress disorder under the 
former criteria, prior to November 7, 1996.  

With respect to the period from November 7, 1996 to May 22, 
1999, the Board must consider both the former and the current 
criteria for the rating of mental disorders to determine 
whether the veteran was entitled to a rating in excess of 10 
percent.  Under the former criteria the Board finds that the 
veteran did not meet the criteria for a rating in excess of 
10 percent prior to May 22, 1999.  On VA examination in 
December 1997 the veteran was noted to be mildly withdrawn 
and maybe a little anxious.  The report indicated few 
symptoms and the examiner stated that the veteran's post-
traumatic stress disorder was mild in nature.  An October 
1998 VA outpatient treatment record indicates that the 
veteran was sleeping better and having fewer panic attacks.  
At that time the veteran denied being depressed, and he 
denied suicidal and homicidal ideation.  Since the medical 
evidence from this time period also indicates that the 
veteran's symptoms of post-traumatic stress disorder were no 
more than mild in nature, the Board finds that the veteran 
was not entitled to a rating in excess of 10 percent under 
the former criteria, prior to May 22, 1999.

The Board must also consider the current criteria for the 
rating of mental disorders.  Under the revised criteria of 
Diagnostic Code 9411, effective from November 7, 1996 
(codified at 4.130), a psychiatric disability which is 
productive of occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or: symptoms controlled by continuous 
medication will be assigned a 10 percent evaluation.  A 30 
percent evaluation is assigned where there is disability 
productive of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, or mild 
memory loss (such as forgetting names, directions, and recent 
events).  A 50 percent disability evaluation under the new 
criteria encompasses post-traumatic stress disorder 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships).  A 70 
percent rating under the new criteria contemplates 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent rating under 
the new criteria contemplates total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (effective 
from November 7, 1996).

The December 1997 VA examination report and the October 1998 
VA outpatient record do not indicate that the veteran had 
experienced any decrease in work efficiency or intermittent 
periods of inability to perform occupational tasks due to his 
post-traumatic stress disorder.  The veteran's mild symptoms 
of anxiety and irritability prior to May 22, 1999 did not 
meet the criteria for a rating in excess of 10 percent under 
the new criteria.

B.  Increased Rating in Excess of 30 Percent

The veteran has been assigned a 30 percent rating under the 
new criteria for the rating of post-traumatic stress disorder 
from May 22, 1999.  As noted above, a higher rating of 50 
percent under the new criteria contemplates occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships).  The Board is of the opinion that the 
veteran's symptomatology as described by the May 1999 and 
December 2000 VA examination reports and in the veteran's 
June 2000 hearing do not meet the criteria for a 50 percent 
rating under the new criteria.  While the veteran has 
complained of irritability and of trouble dealing with 
coworkers, the evidence reveals that the veteran works full 
time, and that he has not lost any time from work due to his 
post-traumatic stress disorder.  In addition, on VA 
examination in December 2000, the examiner specifically noted 
that there was no evidence of inappropriate behavior in any 
way despite the veteran's claim that he was frequently 
irritable and getting into arguments with co-workers.  The 
examinations revealed the veteran to be fully oriented, to 
have good hygiene, and to be without delusions, homicidal 
ideation, or suicidal ideation.  Furthermore, the May 1999 VA 
examiner indicated that the veteran's complaints of 
nervousness, anxiety, crying episodes, nightmares and 
irritability could be caused or aggravated by the veteran's 
alcoholism.  Accordingly, the Board finds that the veteran's 
post-traumatic stress disorder symptoms from May 22, 1999 are 
not of such severity as to meet the requirements for a rating 
in excess of 30 percent under the new criteria.

A higher rating of 50 percent under the former criteria for 
the rating of mental disorders contemplates that the ability 
to establish or maintain effective or favorable relationships 
with people is considerably impaired and by reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  In this case, the May 1999 VA 
examiner indicated that the veteran's post-traumatic stress 
disorder symptoms were only moderate in nature.  The May 1999 
VA examiner indicated that the veteran had a GAF score of 55, 
and the December 2000 VA examiner indicated that the veteran 
had a GAF score of 60.  GAF scores in this range indicate 
only moderate symptoms of post-traumatic stress disorder.  
Furthermore, the veteran has been noted to be working full 
time and to have not lost any time from work due to his post-
traumatic stress disorder.  Accordingly, the Board finds that 
the veteran exhibits no more than definite social and 
industrial impairment and is not entitled to a rating in 
excess of 30 percent under the former criteria for the rating 
of mental disorders either.  

As noted above, the Board finds that the veteran did not meet 
the requirements for a rating in excess of 10 percent under 
either the former or current criteria for rating mental 
disorders at any time prior to May 22, 1999.  The Board also 
finds that the veteran did not meet the requirements for a 
rating in excess of 30 percent under either the former or 
current criteria for rating mental disorders at any time 
subsequent to May 22, 1999.  Accordingly, the veteran is only 
entitled to an initial rating of 10 percent prior to May 22, 
1999, and a staged rating of 30 percent from May 22, 1999.  
See Fenderson v. West, 12 Vet. App 119 (1999).  


ORDER

Entitlement to service connection for coronary artery disease 
and hypertension, to include as secondary to service-
connected post-traumatic stress disorder is denied.

Entitlement to an initial rating in excess of 10 percent for 
post-traumatic stress disorder prior to May 22, 1999 is 
denied.

Entitlement to a current rating in excess of 30 percent for 
post-traumatic stress disorder is denied.


		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

